Citation Nr: 0728199	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  91-56 002	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lymphocytopenia and/or 
leucopenia, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1953.

This appeal to the Board of Veterans Appeals originally arose 
from a November 1989 rating action that denied service 
connection for lymphocytopenia and/or leucopenia, claimed as 
due to exposure to ionizing radiation.

In November 1990, the veteran testified at a hearing before a 
hearing officer at the RO; a transcript of the hearing is of 
record.

By decisions of July 1991, December 1992, December 1994, July 
1998, and November 1999, the Board remanded this matter to 
the RO for further development of the evidence and for due 
process development.

Be decision of August 2002, the Board denied service 
connection for lymphocytopenia and/or leucopenia, claimed as 
due to exposure to ionizing radiation.  The veteran appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By June 2003 Order, the Court vacated the Board's 
August 2002 decision, and remanded the matter to the Board 
for readjudication consistent with the May 2003 Joint Motion 
for Remand of the appellant and the VA Secretary.

By decision of December 2003, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's June 
2003 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

By decision of December 2003, the Board remanded this case to 
the RO to obtain a revised radiation dose estimate for the 
veteran from the Defense Threat Reduction Agency (DTRA), in 
light of a May 2003 National Research Council report that 
indicated that previous radiation dose reconstructions 
provided by the DTRA may have been underestimated.  However, 
in January 2007 the DTRA notified the RO that it had stopped 
action on the RO's request based on a December 2006 VA 
physician's opinion as to the relationship between the 
veteran's blood disorder(s) and exposure to ionizing 
radiation.  

Appellate review discloses that the December 2006 VA 
physician's opinion with respect to the etiology of the 
veteran's blood disorder(s) was based on the previous 
radiation dose estimate for the veteran that may have been 
underestimated.  Thus, the Board finds that the December 2006 
VA medical report, as well as a subsequent April 2007 medical 
report from the same physician, are inadequate, inasmuch as 
they were not based on the requested revised radiation dose 
estimate for the veteran.  On that record, the Board finds 
that Stegall and due process of law require the RO to obtain 
the requested revised radiation dose estimate for the veteran 
from the DTRA prior to forwarding this case for additional 
medical and other development pursuant to 38 C.F.R. 
§ 3.311(c) (2006).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the appellant should also explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  The RO's letter should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (of which he was not 
previously notified), as appropriate.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the appellant provides 
sufficient information and authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertaining to the issue on 
appeal that is not currently of record.  
The RO should also invite him to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/ Hartman, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that he 
has a full 1-year period to respond 
(although the VA may decide the claim 
within the 1-year period).  

If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
folder.

2.  The RO should contact the DTRA and 
request it to proceed with furnishing the 
previously-requested revised radiation 
dose estimate for the veteran.

3.  After receiving the DTRA's revised 
estimate, the RO should notify the 
veteran and his representative of the 
revision, and that if it differs from the 
prior estimate with a higher upper bound, 
it will proceed with development pursuant 
to the provisions of 38 C.F.R. § 3.311(c) 
and forward the claim for review by the 
VA Undersecretary for Benefits, who may 
request an advisory opinion from the VA 
Undersecretary for Health.  In addition, 
the RO should notify the veteran that he 
may submit a radiation dose estimate from 
a credible source (as defined by 
38 C.F.R. § 3.311(a)(3)), and that he may 
submit a medical opinion as to whether 
there is a causal relationship between 
his radiation exposure and claimed blood 
disorder(s).

4.  After the abovementioned development 
has been completed to the extent 
possible, the RO should complete the 
development process outlined under the 
provisions of 38 C.F.R. § 3.311.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271.   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.             
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
him the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

